OPINION OF THE COURT
Per Curiam.
On September 6, 2000, the respondent was convicted in the United States District Court for the Eastern District of New York of the Federal crimes of conspiracy to impede the Internal Revenue Service, in violation of 18 USC § 371, aiding tax fraud, in violation of 26 USC § 7206 (2), and false statements on income tax returns, in violation of 26 USC § 7206 (1). He was sentenced to 57 months imprisonment on the tax conspiracy counts and 36 months imprisonment on the charges involving tax fraud and false statements, with the terms to run concurrent. In addition, the court directed the respondent to make restitution in the amount of $40,000.
The Federal crime of aiding tax fraud, in violation of 26 USC § 7206 (2), is essentially similar to the New York felony of offering a false instrument for filing in the first degree (see, Matter of Papandon, 172 AD2d 109).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, J. P., O’Brien, Santucci, Friedmann and Krausman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, J. Kevin Meneilly, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, J. Kevin Meneilly is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law. [Recalled and vacated, 282 AD2d —, Apr. 23, 2001.]